Citation Nr: 1044139	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an initial rating higher than 10 percent for 
flat feet.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1972 to December 1977 and from May 7, 1999, to August 
14, 1999.  He also had additional service with the Air Force 
Reserve, which terminated in May 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In May 2009, the Board remanded the case for additional 
development of the claims of service connection for a bilateral 
knee disability and for a higher rating for flat feet.    

In the remand, the Board referred to the RO the claims of service 
connection for hearing loss and for tinnitus.  Since then the 
Veteran has submitted additional evidence on the claims, which 
are again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board previously remanded this case in part to afford the 
Veteran VA examinations to determine the etiology of the right 
and left knee disabilities and to assess the current severity of 
the service-connected flat feet

The Veteran underwent VA orthopedic and podiatry examinations in 
December 2009, but the examinations are inadequate for the 
reasons that follow.  


As for the knee examination, the examiner furnished an opinion, 
based on an inaccurate factual basis.  In the rationale for the 
opinion, the examiner stated that the Veteran sustained injuries 
to both knees in 1980 and 1987 and underwent surgical repairs in 
1984 and 1987 while in service.  There is no evidence that there 
was a knee injury in 1980, and there is no evidence that the 
Veteran was on active service in 1980, 1984, or 1987.  Moreover, 
since the examination, additional evidence has been added to the 
file. 

In regard to the flat feet, the examiner did not comment upon the 
presence and severity, or absence of several findings to include 
characteristic callosities, spasm of the tendoachillis on 
manipulation, and the effect of orthopedic shoes or appliances.  
Also, since the VA examination in December 2009, additional 
private and VA records have been added to the file. 

In light of the deficiencies of the VA examinations articulated 
above, the case must be remanded again.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand is necessary to ensure compliance 
with the Board's directive).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran for a VA orthopedic 
examination to determine whether it is at 
least as likely as not that any current 
right and left knee disability is related 
to the events in service (i.e., from 
December 1972 to December 1977 and from May 
7, 1999 to August 14, 1999) or was caused 
by or aggravated by the service-connected 
flat feet.








On the claim of direct service connection, 
the examiner is asked to comment on the 
clinical significance of the following: 
service treatment records showing trauma to 
the left knee during service, in August 
1973, in March 1974, and in January 1976; 
after service, the Veteran had knee surgery 
for repair a left patella tendon rupture in 
June 1984 and a right patella tendon 
rupture in March 1987; the finding of A.H., 
M.D., in May 2004 that the tendon rupture 
and the pain and swelling in the left knee 
were probably related to the in-service 
injury to the left knee in August 1973.

On the question of secondary service 
connection, the term "aggravation" means a 
permanent increase in severity of the knee 
disability, that is, a worsening of the 
underlying condition not due to the natural 
progress, as contrasted to a temporary 
worsening of symptoms.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims file should be made available to 
the examiner for review. 

2.  Afford the Veteran for a VA podiatry 
examination to determine the current level 
of impairment of the service-connected flat 
feet.  



The examiner is asked to comment on the 
presence and severity, or absence, of the 
following: objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendoachillis on manipulation, and whether 
there was improvement by orthopedic shoes 
or appliances.

The examiner should also describe all 
manifestations of the bilateral pes planus, 
including whether there was hallux valgus, 
hallux rigidus, degenerative joint disease 
of a metatarsophalangeal joint, and 
subtalar and ankle disabilities associated 
with the pes planus.

The claims file should be made available to 
the examiner for review. 

3.  After the above development has been 
completed, the claims should be 
readjudicated, including the claim of 
secondary service connection.  If any 
benefit remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.  










The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



